Claudia Patricia s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 16, 2014

                                     No. 04-14-00068-CV

                                      Ismael ALDABA,
                                          Appellant

                                              v.

                               Claudia Patricia OYERVIDES,
                                          Appellee

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3143CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                       ORDER
        Appellant’s brief was due to be filed by April 10, 2014. Neither the brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellant show cause in
writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court